11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Karen Windam Brown a/k/a                       * From the 35th District Court
Caren Jean Windham                               of Brown County,
                                                 Trial Court No. CR26598

Vs. No. 11-19-00366-CR                         * September 23, 2021

The State of Texas,                            * Memorandum Opinion by Trotter, J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed.